Citation Nr: 0727783	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971, including combat service in the Republic of 
Vietnam and his decorations include the Purple Heart.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran testified at a Board hearing in June 2006 and 
executed a waiver of RO consideration of any additionally 
submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD stems from service, 
particularly combat service in the Republic of Vietnam.  In 
light of his receipt of awards such as the Purple Heart, the 
Board finds that a stressor has been adequately demonstrated.  

At his June 2006 hearing, the veteran indicated that he had 
recently begun treatment for PTSD at the VA mental health 
clinic in Little Rock, Arkansas.  While the record was kept 
open for 120 days in order for the veteran to submit 
documentation of this treatment, he did not do so.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  VA must obtain these records.  
Further, the law requires VA to obtain outstanding relevant 
records that have been generated by any Federal department or 
agency that the claimant adequately identifies and authorizes 
for release.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 
C.F.R. § 3.159(c) (2006).  As such, the Board has no 
discretion and must remand this claim for compliance with 38 
U.S.C.A. § 5103.

Finally, a VA examination and opinion is also needed to 
ascertain whether the veteran has a current diagnosis of PTSD 
that is related to service.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the North 
Little Rock, Arkansas, VA mental health 
clinic, and any other appropriate 
facilities, and request updated copies of 
the veteran's medical records pertaining 
to any psychological disability.

2.  The veteran should be scheduled for 
a psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted, and the examiner should 
state whether a diagnosis of PTSD is 
warranted.  The report of examination 
should note all psychiatric 
disabilities found to be present, and 
the examiner is asked to comment 
whether it is at least as likely as not 
that any psychiatric disability found 
to be present is related to service.  
If the examiner diagnoses the veteran 
as having PTSD, the examiner should 
indicate the stressor underlying that 
diagnosis.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
